NEWS RELEASE August 4, 2011Contact: Peter D. Thompson, EVP and CFO FOR IMMEDIATE RELEASE(301) 429-4638 Washington, DC RADIO ONE, INC. REPORTS SECOND QUARTER RESULTS Washington, DC: - Radio One, Inc. (NASDAQ: ROIAK and ROIA) today reported its results for the quarter ended June 30, 2011.Net revenue was approximately $97.1 million, an increase of 29.3% from the same period in 2010.Station operating income1 was approximately $34.8 million, an increase of 22.5% from the same period in 2010. The Company reported operating income of approximately $15.8 million compared to operating income of approximately $13.8 million for the same period in 2010. The Company recorded a non-cash pre-tax gain of approximately $146.9 million resulting from its increased ownership and controlling interest in TV One which led to net income of approximately $98.6 million or $1.94 per share, compared to net income of approximately $2.0 million or $0.04 per share for the same period in 2010. Alfred C. Liggins, III, Radio One’s CEO and President stated, “The addition of Cable Television to our segment reporting for the first time in Q2 demonstrates the continued evolution of Radio One: core radio revenues for Q2 now represent approximately 62% of the Company's revenues. Our radio performance suffered from difficult competitive situations in Dallas and Houston, and sluggish economic recovery in our Mid-West markets. Our on-line and mobile product offerings continue to develop, and our losses at Interactive One narrowed considerably from the same period last year. I anticipate radio revenues in the third quarter to remain relatively flat, and we continue to focus on controlling the cost base, while developing other revenue streams.” -MORE- RADIO ONE, INC. REPORTS SECOND QUARTER RESULTS RESULTS OF OPERATIONS Three Months Ended June 30, Six Months Ended June 30, (as adjusted)2 (as adjusted)2 STATEMENT OF OPERATIONS (unaudited) (unaudited) (in thousands, except share data) (in thousands, except share data) NET REVENUE $ OPERATING EXPENSES Programming and technical Selling, general and administrative, excluding stock-based compensation Corporate selling, general and administrative, excluding stock-based compensation Stock-based compensation Depreciation and amortization Total operating expenses Operating Income INTEREST INCOME 9 43 17 67 INTEREST EXPENSE GAIN ON INVESTMENT IN AFFILIATED COMPANY - - LOSS ON RETIREMENT OF DEBT - - - EQUITY IN INCOME OF AFFILIATED COMPANY OTHER EXPENSE, net 47 22 Income (loss) before provision for (benefit from) income taxes, noncontrolling interest in income of subsidiaries and loss from discontinued operations ) PROVISION FOR (BENEFIT FROM) INCOME TAXES ) Net income (loss) from continuing operations ) LOSS FROM DISCONTINUED OPERATIONS, net of tax ) CONSOLIDATED NET INCOME (LOSS) ) NET INCOME ATTRIBUTABLE TO NONCONTROLLING INTERESTS CONSOLIDATED NET INCOME (LOSS) ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) AMOUNTS ATTRIBUTABLE TO COMMON STOCKHOLDERS: NET INCOME (LOSS) FROM CONTINUING OPERATIONS $ ) LOSS FROM DISCONTINUED OPERATIONS, net of tax ) NET INCOME (LOSS) ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) Weighted average shares outstanding - basic3 Weighted average shares outstanding - diluted4 -MORE- RADIO ONE, INC. REPORTS SECOND QUARTER RESULTS Three Months Ended June 30, Six Months Ended June 30, (as adjusted)2 (as adjusted)2 (unaudited) (unaudited) (in thousands, except per share data) (in thousands, except per share data) PER SHARE DATA - basic and diluted: Net income (loss) from continuing operations (basic) $ ) Income (loss) from discontinued operations, net of tax (basic) Consolidated net income (loss) attributable to common stockholders (basic) $ ) Net income (loss) from continuing operations (diluted) $ ) Income (loss) from discontinued operations, net of tax (diluted) Consolidated net income (loss) attributable to common stockholders (diluted) $ ) SELECTED OTHER DATA Station operating income 1 $ Station operating income margin (% of net revenue) % Station operating income reconciliation: Consolidated net income (loss) attributable to common stockholders $ ) Add back non-station operating income items included in consolidated net income (loss): Interest income (9 ) Interest expense Provision for (benefit from) income taxes ) Corporate selling, general and administrative expenses Stock-based compensation Gain on investment in affiliated company ) - ) - Loss on retirement of debt - - - Equity in income of affiliated company ) Other expense, net 47 22 Depreciation and amortization Noncontrolling interest in income of subsidiaries Loss from discontinued operations, net of tax 45 81 Station operating income $ Adjusted EBITDA5 $ Adjusted EBITDA reconciliation: Consolidated net income (loss) attributable to common stockholders $ ) Interest income (9 ) Interest expense Provision for (benefit from) income taxes ) Depreciation and amortization EBITDA $ Stock-based compensation Gain on investment in affiliated company ) - ) - Loss on retirement of debt - - - Equity in income of affiliated company ) Other expense, net 47 22 Noncontrolling interest in income of subsidiaries Loss from discontinued operations, net of tax 45 81 Adjusted EBITDA $ -MORE- RADIO ONE, INC. REPORTS SECOND QUARTER RESULTS June 30, 2011 December 31, 2010 (unaudited) (as adjusted) (in thousands) SELECTED BALANCE SHEET DATA: Cash and cash equivalents $ $ Intangible assets, net Total assets Total debt (including current portion) Total liabilities Total stockholders' equity Redeemable noncontrolling interest Noncontrolling interest - Current Amount Outstanding Applicable Interest Rate (in thousands) SELECTED LEVERAGE DATA: Senior bank term debt, net of original issue discount of approximately $7.3 million (subject to variable rates) (a) $ % 12 1/2%/15% senior subordinated notes (fixed rate) % 6 3/8% senior subordinated notes (fixed rate) % 10% Senior Secured Notes due March 2016 (fixed rate) [TV One] % Note payable (fixed rate) % (a) Subject to variable Libor Rate plus a spread currently at 6.00% and incorporated into the applicable interest rate set forth above. Cautionary Note Regarding Forward-Looking Statements This press release includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Forward-looking statements represent management's current expectations and are based upon information available to Radio One at the time of this release. These forward-looking statements involve known and unknown risks, uncertainties and other factors, some of which are beyond Radio One's control, that may cause the actual results to differ materially from any future results, performance or achievements expressed or implied by such forward-looking statements.Important factors that could cause actual results to differ materially are described in Radio One’s reports on Form 10-K and other filings with the Securities and Exchange Commission.Radio One does not undertake any duty to update any forward-looking statements. -MORE- RADIO ONE, INC. REPORTS SECOND QUARTER RESULTS Net revenue increased to approximately $97.1 million for the quarter ended June 30, 2011, from approximately $75.1 million for the same period in 2010, an increase of 29.3%. The radio industry modestly improved relative to last year, with the markets that we operate in growing 1.5% for the quarter, and 2.9% for the first half of the year. Local revenue continued to lead the recovery in our radio marketplaces for the quarter, with growth of 1.4%, while national revenue in our radio marketplaces decreased 0.7% for the quarter. On average, our radio clusters underperformed their marketplaces by 500 basis points this quarter, with a decline in both local revenue and national revenue. More specifically, our Atlanta, Charlotte, Cincinnati, Detroit and St. Louis clusters posted quarterly growth, while our Baltimore, Columbus, Dallas and Houston markets posted the most significant declines. Total core radio revenue (radio stations and syndicated programs excluding Reach Media) declined 3.4% during the quarter.Reach Media net revenue declined 6.2%, primarily due to the change in date for the ongoing cruise event, the “Tom Joyner Fantastic Voyage” (this event was held in March 2011 versus in May 2010). Net revenue for our internet segment declined 3.6% for the three months ended June 30, 2011 compared to the same period in 2010. We began to consolidate the results of TV One during the quarter ended June 30, 2011 and recognized approximately $25.2 million of revenue from our cable television segment. Operating expenses, excluding depreciation and amortization and stock-based compensation, increased to approximately $69.8 million for the quarter ended June 30, 2011, up 28.1% from the approximately $54.5 million incurred for the comparable quarter in 2010. Most of the spending increase occurred as a result of the TV One consolidation specifically related to programming and technical operating expenses.For our cable television segment, programming and technical expenses include expenses associated with the technical, programming, production, and content management. Approximately $11.8 million of our consolidated programming and technical operating expenses were recognized directly from TV One, with approximately $9.4 million of this amount relating specifically to content amortization. Excluding the impact of consolidating TV One results, our programming and technical expenses would have declined by 1.8% for the quarter compared to the same period in 2010. Stock-based compensation decreased to approximately $1.2 million for the quarter ended June 30, 2011, compared to approximately $2.0 million for the same period in 2010. This decrease in stock-based compensation expense is due to one-time accelerated vesting that occurred in the second quarter of 2010 associated with the long-term incentive plan whereby officers and certain key employees were granted a total of 3,250,000 shares of restricted stock in January of 2010. Depreciation and amortization expense increased to approximately $10.2 million compared to approximately $4.8 million for the quarters ended June 30, 2011 and 2010, respectively, an increase of 112.5%. Additional depreciation and amortization expense of approximately $6.4 million resulted from the fixed and intangible assets recorded as part of the consolidation of TV One.This increased expense was partially offset by the completion of amortization for certain CCI intangible assets and the completion of depreciation and amortization for certain assets. Interest expense increased to approximately $22.9 million for the quarter ended June 30, 2011, from approximately $9.7 million for the same period in 2010, an increase of 136.1%. The increase in interest expense was due to our entry into the 2011 Credit Agreement on March 31, 2011 and Amended Exchange Offer on November 24, 2010, as well as the consolidation of TV One.Higher interest rates associated with the 2011 Credit Agreement and Amended Exchange Offer were in effect for the three months ended June 30, 2011 compared to the same period in 2010.The increase in the overall effective rate of borrowing for the three months ended June 30, 2011 was approximately 5.6% compared to the three months ended June 30, 2010.Approximately $3.1 million of the increased interest expense relates to the debt recorded as part of the consolidation of TV One. -MORE- RADIO ONE, INC. REPORTS SECOND QUARTER RESULTS The gain on investment in affiliated company of approximately $146.9 million for the three months ended June 30, 2011 was due to acquiring the controlling interest in and the accounting impact of consolidating TV One results as of April 14, 2011.The gain is computed as the difference between the book value and the fair value of our investment in TV One at the time we obtained control of TV One. Other expense of $47,000 for the quarter ended June 30, 2011 compared to other expense of approximately $2.4 million for the quarter ended June 30, 2010. Other expense for the quarter ended June 30, 2010 was principally due to a write off of a pro-rata portion of debt financing and modification costs in connection with the offering of Second-Priority Senior Secured Grid Notes (“Second Lien Notes”). Equity in income of affiliated company decreased to $208,000 for the quarter ended June 30, 2011, compared to approximately $1.1 million for the same period in 2010, a decrease of 81.8%. Equity in income of affiliated company primarily reflects our estimated equity in the net income of TV One. The decrease to equity in income of affiliated company for the three months ended June 30, 2011 was due to the consolidation of TV One during this period.Previously, the Company’s share of the net income was driven by TV One’s current capital structure and the Company’s percentage ownership of the equity securities of TV One. The provision for income taxes for the quarter ended June 30, 2011 was approximately $38.6 million compared to $233,000 for the quarter ended June 30, 2010. Substantially all of the increase in the tax provision relates to the deferred tax liability for TV One.The consolidated effective tax rate for the three months ended June 30, 2011 and 2010 was 27.6% and 8.0%, respectively. Loss from discontinued operations, net of tax, includes the results of operations for our sold radio stations and Giant Magazine, which ceased publication in December 2009. The loss from discontinued operations, net of tax, for the three months ended June 30, 2011 resulted from the remaining Boston radio station entering into an LMA in June 2011. The loss from discontinued operations, net of tax, for the quarter ended June 30, 2010 of $177,000 resulted primarily from legal and litigation expenses incurred as a result of ongoing legal activity related to certain previously sold stations.The loss from discontinued operations, net of tax, includes no tax provision for the three months ended June 30, 2011 and 2010. The increase in noncontrolling interests in income of subsidiaries is due primarily to the impact of consolidating TV One results for the three months ended June 30, 2011.This amount is partially offset by lower net income generated by Reach Media for the three months ended June 30, 2011 compared to the same period in 2010. Other pertinent financial information includes capital expenditures of approximately $1.9 million and $1.0 million for the quarters ended June 30, 2011 and 2010, respectively.In addition, as of June 30, 2011, Radio One had total debt (net of cash balances) of approximately $767.7 million. -MORE- RADIO ONE, INC. REPORTS SECOND QUARTER RESULTS Supplemental Financial Information: For comparative purposes, the following more detailed and unaudited statements of operations for the three and six months ended June 30, 2011 and 2010 are included.These detailed, unaudited and adjusted statements of operations include certain reclassifications associated with accounting for discontinued operations.These reclassifications had no effect on previously reported net income or loss, or any other previously reported statements of operations, balance sheet or cash flow amounts. -MORE- RADIO ONE, INC. REPORTS SECOND QUARTER RESULTS Three Months Ended June 30, 2011 (in thousands, unaudited) Corporate/ Reach Cable Eliminations/ Consolidated Radio One Media Internet Television Other STATEMENT OF OPERATIONS: NET REVENUE $ ) OPERATING EXPENSES: Programming and technical ) Selling, general and administrative ) Corporate selling, general and administrative - - ) Stock-based compensation - 34 - Depreciation and amortization Total operating expenses Operating income (loss) ) ) INTEREST INCOME 9 - 3 - 5 1 INTEREST EXPENSE - 17 - GAIN ON INVESTMENT IN AFFILIATED COMPANY - EQUITY IN INCOME OF AFFILIATED COMPANY - OTHER EXPENSE, net 47 - 47 Income (loss) before provision for income taxes, noncontrolling interest in income of subsidiaries and loss from discontinued operations ) ) PROVISION FOR INCOME TAXES - - - Net income (loss) from continuing operations ) ) ) LOSS (INCOME) FROM DISCONTINUED OPERATIONS, net of tax ) ) - 1 - - CONSOLIDATED NET INCOME (LOSS) NET INCOME ATTRIBUTABLE TO NONCONTROLLING INTERESTS - NET INCOME (LOSS) ATTRIBUTABLE TO COMMON STOCKHOLDERS $ $ ) $ $ ) $ ) $ -MORE- RADIO ONE, INC. REPORTS SECOND QUARTER RESULTS Three Months Ended June 30, 2010 (in thousands, unaudited, as adjusted2) Corporate/ Reach Eliminations/ Consolidated Radio One Media Internet Other STATEMENT OF OPERATIONS: NET REVENUE $ ) OPERATING EXPENSES: Programming and technical ) Selling, general and administrative ) Corporate selling, general and administrative - - Stock-based compensation - 58 Depreciation and amortization Total operating expenses Operating income (loss) ) ) INTEREST INCOME 43 - 12 - 31 INTEREST EXPENSE - 17 - EQUITY IN INCOME OF AFFILIATED COMPANY - - - OTHER EXPENSE (INCOME), net (1
